Citation Nr: 1146066	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-04 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back disability, L4-L5 disc herniation, prior to March 26, 2010, and a rating higher than 40 percent since. 

2.  Entitlement to a rating higher than 10 percent for post traumatic stress disorder (PTSD) prior to May 9, 2007, a rating higher than 30 percent up to November 7, 2008, and a rating higher than 50 percent since.


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from July 23 to November 5, 1998, and from January 16, 2003 to April 10, 2004. 

This appeal to the Board of Veterans' Appeals (Board) is from January and December 2007 decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2009, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  At the conclusion of the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 19.9, 20.800, 20.1304(c). 

In February 2010 the Board denied another claim the Veteran also had appealed, for service connection for a left ankle disorder.  However, the Board remanded the remaining claims for higher ratings for his low back disability and PTSD to the RO, via the Appeals Management Center (AMC), for further development and consideration.

In May 2010, on remand, the AMC issued a decision increasing the rating for the low back disability from 20 to 40 percent as of March 26, 2010, the date of a VA compensation examination, so not back to the date of receipt of the claim for a higher rating for this disability in May 2007 or during the immediately preceding year.  The AMC therefore has "staged" this rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim was filed until VA makes a final decision on the claim.  Id.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So this claim now concerns whether the Veteran was entitled to a rating higher than 20 percent for his low back disability prior to March 26, 2010, and whether he has been entitled to a rating higher than 40 percent since.

That May 2010 AMC decision, on remand, also increased the rating for the PTSD from 10 to 30 percent as of May 9, 2007, and to 50 percent as of November 7, 2008.  So the AMC also staged the rating for the PTSD, in turn requiring consideration of whether higher ratings were warranted before and since these dates indicated.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed the Veteran is requesting higher ratings for all time periods at issue unless he expressly indicates otherwise.).   

Unfortunately, however, yet another remand of these claims is required to comply with the Board's prior remand directives concerning important components of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


REMAND

In the October 2011 Informal Hearing Presentation, the Veteran's representative requested additional VA examination regarding these increased-rating claims.

In regards to the low back disability, the Veteran has continuously complained of associated radiculopathy in his left lower extremity.  And partly for this reason the Board requested the additional VA examination (orthopedic and neurological) when previously remanding this claim in February 2010.  The Veteran had this requested VA examination in March 2010.  He continued to complain of radiating pain into his lower extremities, as well as fecal incontinence.  

An electromyograph (EMG) was performed, but there was no evidence of peripheral neuropathy (PN) in his lower extremities.  Significantly, however, the examiner was unable to evaluate the left lumbosacral radiculopathy due to incompleteness of the examination.  While reevaluation was considered forthcoming, there is no explanation or evidence of retesting.  Therefore, further examination and evaluation is needed.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that once VA undertakes the effort to provide a VA compensation examination, even if not statutorily obligated to do so, it must provide an adequate examination - else, notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"). 

Concerning the PTSD, when describing his symptoms during a VA mental status evaluation in November 2007, the Veteran reported experiencing greater depression.  That VA examiner included an Axis I diagnosis of Major Depression.  The claims file also contains several other medical statements from various other VA clinicians who presumably have had occasion to evaluate the Veteran.  And in reporting his symptoms, they have included depression in their discussions.  But it is unclear whether the depression is part and parcel of the PTSD, which itself was formerly rated as anxiety disorder.  All of these disorders are types of neuroses, so medical comment is needed concerning whether the depression is distinct from the PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of a service-connected disability from another condition, then according to 38 C.F.R. §§ 3.102 and 4.3 this doubt will be resolved in the Veteran's favor and all symptoms in question rated as part and parcel of the 
service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting secondary service connection for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  Consideration of this is not reflected in the comments to date or in the adjudication of the claim up to this point in time.  The VA examiner that performed the March 2010 VA examination did list an Axis I diagnosis.  VA must consider the Veteran's potential entitlement to benefits, not only just for PTSD, but also for any other psychiatric disorder that has been diagnosed - if attributable to the PTSD or otherwise part and parcel of it.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  So, if possible, this diagnosis needs to be reconciled.  

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his service-connected disabilities at issue.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Perform all additional testing or evaluation needed to determine whether the Veteran's low back disability (lumbar disc herniation at L4-L5) is causing radiculopathy in his left lower extremity.  If it is, the examiner should specify the affected nerve and indicate the severity of this impairment (incomplete versus complete paralysis of this nerve) in terms of whether it is mild, moderate, moderately severe, or severe. 


3.  Also obtain supplemental opinion concerning whether the Veteran's depression is part and parcel of his PTSD or instead a condition separate and distinct from it, including since 2007.

*The decision as to whether the Veteran needs to be reexamined to make these additional determinations is left to the designees' discretion.

3.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


